DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Arguments
 	The applicant has provided arguments to the Woody reference.  Specifically, the applicant has argued that the Woody reference discusses a probe that includes an actuator that oscillates elongated fibers to produce a standing wave in the elongated fiber. See, e.g., Abstract of Woody. The oscillations can be periodic, and arrive at, and are reflected by, the free or constrained end of the fiber. See, e.g., paragraphs [0020] - [0022] and FIG. 2 of Woody. Although Woody discusses that both ends of the fiber may be constrained, or that one and may be free, there is no discussion of the location of the end of the fiber with respect to a chamber.
 	 A review of the Woody reference does not teach or suggest any particular orientation for the device with respect to gravity. Indeed, Woody indicates the probe works in any orientation, or put another way, does not depend upon gravity for orientation. See paragraph [0024] of Woody. 
 	The Examiner cites newly discovered Kambayashi WO 2014050320 A1 reference used to cure the alleged deficiencies cited above.  Therefore, new rejections follow, and the previous rejections are withdrawn in view of new rejections. The previous rejections are withdrawn in light of the new rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woody U.S. Publication 2009/0288479 A1 in view of Kambayashi WO 2014/050320 A1.
With respect to claims 1, 9 and 10, the Woody reference discloses in paragraphs such as 0029 and 0032, and figures such as 5, an acoustic cell retention device, comprising: a chamber 34; at least one ultrasonic transducer 14 coupled to the chamber; at least one reflector (inherent to the reflected waves)(paragraph 0022) opposite the at least one ultrasonic transducer across the chamber; the at least one ultrasonic transducer configured to be excited to generate a multi-dimensional acoustic standing wave (paragraph 0022) with the at least one reflector, wherein the multi- dimensional acoustic standing wave is configured to retain cells and pass fluid in which the cells are entrained. Figure 5 shows inlets and outlets.
The Woody reference differs in that it does not disclose the transducer is coupled to one side of the chamber and configured to launch an acoustic wave into the chamber, and at least one reflector opposite the transducer.
The Kambayashi reference discloses in FIG. 3 is a diagram for explaining the operation principle.
When the vibrator 35 and the reflection plate 36 are arranged so as to face each other with the flow path portion 31 interposed therebetween and an ultrasonic wave is irradiated into the flow path portion 31, a standing wave is formed in the flow path portion 31 where separation would be transverse to gravity. A region (node) with a high sound pressure and a region (antinode) with a low sound pressure appear periodically along the flow path portion 31.
 The configuration is used to generate a standing wave, and manipulate dissolved and suspended solids from a concentrated streams.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody reference and use the transducer at one end across from the reflector to launch an acoustic wave into the chamber, since it would provide the expected result of creating a standing wave that is capable of providing separation as evidenced by Kambayashi.
With respect to claim 3, Woody further discloses in paragraphs 0029 and 0032 disclose the multi-dimensional acoustic standing wave is further configured to generate a pressure rise and an acoustic radiation force on the cells at an interface region of the multi-dimensional acoustic standing wave.
With respect to claims 4 and 5, figure 4 and 5 and paragraph 0026, Woody further discloses a locale (disclosed by the arrow in region 10) adjacent to the interface (region 12) of the standing wave 16 where the cell concentration is increased.
With respect to claim 6, Woody further discloses in paragraphs such as 0006 the multi- dimensional acoustic standing wave 16 is further configured to generate an acoustic radiation force with an axial force component and a lateral force component that are of the same order of magnitude as seen in figure 2.
With respect to claims 11, 13,19, and 20, the Woody reference discloses in paragraphs 0029, 0032 and figures 4-5 and full disclosure, a method for retaining biological material/ cells 32 in a fluid mixture 30, comprising: flowing the fluid mixture containing the biological material through an acoustic retention device, the device comprising: a chamber; at least one ultrasonic transducer 14 fluidly coupled to the chamber34; at least one reflector opposite the at least one ultrasonic transducer across the chamber(inherent to the reflected waves)(paragraph 0022); the at least one ultrasonic transducer configured to be excited to generate a multi-dimensional acoustic standing wave with the at least one reflector; and exciting the at least one ultrasonic transducer to generate the multi- dimensional acoustic standing wave; and retaining the biological material with the multi-dimensional acoustic standing wave and passing the fluid through the multi-dimensional acoustic standing wave.
The Woody reference differs in that it does not disclose the transducer is coupled to one side of the chamber and configured to launch an acoustic wave into the chamber, and at least one reflector opposite the transducer.
The Kambayashi reference discloses in FIG. 3 is a diagram for explaining the operation principle.
When the vibrator 35 and the reflection plate 36 are arranged so as to face each other with the flow path portion 31 interposed therebetween and an ultrasonic wave is irradiated into the flow path portion 31, a standing wave is formed in the flow path portion 31 where separation would be transverse to gravity. A region (node) with a high sound pressure and a region (antinode) with a low sound pressure appear periodically along the flow path portion 31.
 The configuration is used to generate a standing wave, and manipulate dissolved and suspended solids from a concentrated streams.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody reference and use the transducer at one end across from the reflector to launch an acoustic wave into the chamber, since it would provide the expected result of creating a standing wave that is capable of providing separation as evidenced by Kambayashi.
With respect to claim 14, Woody further discloses in figure 4 increasing biological material concentration adjacent to the interface region.
With respect to claim 15, Woody further discloses in figure 4 and paragraph 0029 further discloses increasing biological material concentration in the multi-dimensional acoustic standing wave.
With respect to claim 16, Woody further discloses in figures such as 4 and full disclosure such as paragraph 0006, exciting the at least one ultrasonic transducer to generate the multi-dimensional acoustic standing wave with an axial force component and a lateral force component that are of the same order of magnitude.
With respect to claim 18, Woody further discloses flowing media through the chamber 34 while the biological material is retained to perform a media exchange for or washing of the biological material paragraphs 0022-0032.
Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Kambayashi as applied above further in view of Warner U.S. Publication 2014/0193381 A1.
With respect to claims 7, 8 and 17, the Warner reference discloses the limitation not disclosed by the Woody in view of Kambayashi references, wherein, the transducer devices for controlling cells that also control flow rate (0012) and feedback mechanism (0136) in a closed loop to provide increased control to the device for separation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody in view of Kambayashi references and use the feedback and flow rate control systems, since the Warner reference discloses it would provide for the added benefit of increased control over the system and separation.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Kambayashi as applied above further in view of Strand U.S. Publication 2006/0037915 A1.
With respect to claims 2 and 12, the Woody in view of Kambayashi references do not disclose the limitation disclosed by the Strand reference in figure 27, paragraph 0079, and disclosure, a recirculation path that would increase the amount of separation/concentration obtained through the ability to treat multiple times.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody in view of Kambayashi references and use the recirculation, since it would provide the added benefit of increased separation/concentration as evidenced by the Strand reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774